DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 & 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-17 of copending Application No. 16/830,369 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.

Claims 1-8 & 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-10 of copending Application No. 16/830,484 (reference application) in view of Doi et al. (# US 2007/0219291). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:
1. The ink comprises a polyester; and a urethane resin, wherein a glass transition temperature of polyester is 25 °C or more and 90 °C or less. 
2. The aqueous ink jet composition according to claim 1, further comprising an oxazoline-containing polymer. 
4. The aqueous ink jet composition according to claim 1, wherein an amount of the polyester in the aqueous ink jet composition is 5% by mass or more and 30% by mass or less. 
5. The aqueous ink jet composition according to claim 1, wherein an amount of the urethane resin in the aqueous ink jet composition is 2.5% by mass or more and 15% by mass or less. 
6. The aqueous ink jet composition according to claim 1, wherein 4.0 ≤ XE/XD ≤ 300, where XD is an amount of the dye in the aqueous ink jet composition in % by 
7. The aqueous ink jet composition according to claim 1, wherein 2.0 ≤ XU/XD ≤ 150, where XD is an amount of the dye in the aqueous ink jet composition in % by mass, and XU is an amount of the urethane resin in the aqueous ink jet composition in % by mass.  
8. The aqueous ink jet composition according to claim 1, wherein 1.5 ≤ XE/XU ≤ 5.0, where XE is an amount of the polyester in the aqueous ink jet composition in % by mass, and XU is an amount of the urethane resin in the aqueous ink jet composition in % by mass. 

Doi et al. teaches the ink with excellent ejection efficiency property, which gives high quality stable printed image.
1. The ink comprises a polyester ([0032]); and a urethane resin ([0106]), wherein a glass transition temperature of polyester is 25 °C or more and 90 °C or less (20 °C to 60 °C; [0031]). 
4. The aqueous ink jet composition according to claim 1, wherein an amount of the polyester in the aqueous ink jet composition is 5% by mass or more and 30% by mass or less (5%; [0163]). 
5. The aqueous ink jet composition according to claim 1, wherein an amount of the urethane resin in the aqueous ink jet composition is 2.5% by mass or more and 15% by mass or less ([0163]). 

7. The aqueous ink jet composition according to claim 1, wherein 2.0 ≤ XU/XD ≤ 150, where XD is an amount of the dye in the aqueous ink jet composition in % by mass, and XU is an amount of the urethane resin in the aqueous ink jet composition in % by mass (i.e. XU = 2.5% & XD = 1% co-pending application; so XU/XD = 2.5; see Examples).  
8. The aqueous ink jet composition according to claim 1, wherein 1.5 ≤ XE/XU ≤ 5.0, where XE is an amount of the polyester in the aqueous ink jet composition in % by mass, and XU is an amount of the urethane resin in the aqueous ink jet composition in % by mass (i.e. XE= 5% & XU =2.5% so XE/XU = 2; see Examples). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition and inkjet recording method of Co-pending application by the aforementioned teaching of Doi et al. in order to have the ink with excellent ejection efficiency property, which gives high quality stable printed image. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 & 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al. (# US 2005/0093947) in view of Doi et al. (# US 2007/0219291) and Kitagawa et al. (# US 2012/0306976).
Maekawa et al. discloses:
1. An aqueous ink jet composition (see Abstract) comprising: water (see Abstract; see claim 1; [0039]); a sublimation dye ([0039]-[0045]).
3. The aqueous ink jet composition according to claim 1, wherein an amount of the sublimation dye in the aqueous ink jet composition is 0.1% by mass or more and 3.0% by mass or less (0.2 to 12; see claim 8). 
11. A method for producing a recording, the method comprising: an attachment step, in which an aqueous ink jet composition according to claim 1 is ejected by ink jet technology and attached to a recording medium; and a heating step, in which the 
12. The method according to claim 11 for producing a recording, wherein the recording medium is a piece of fabric ([0046]). 
13. The method according to claim 11 for producing a recording, wherein the recording medium is made of at least one material including one or two or more selected from the group consisting of silk, wool, cellulose, acrylic fiber, polyurethane, and polyamide ([0046]). 
14. The method according to claim 11 for producing a recording, wherein the recording medium is made of materials including polyester and one or two or more selected from the group consisting of cotton, silk, polyamide, acrylic fiber, and polyurethane ([0047]-[0050]). 
15. The method according to claim 11 for producing a recording, wherein a temperature at which the recording medium is heated in the heating step is 100 °C. or more and 160 °C. or less (150 to 200 °C; [0052]).
Maekawa et al. explicitly did not discloses:
1. The ink comprises a polyester; and a urethane resin, wherein a glass transition temperature of polyester is 25 °C or more and 90 °C or less. 
2. The aqueous ink jet composition according to claim 1, further comprising an oxazoline-containing polymer. 
4. The aqueous ink jet composition according to claim 1, wherein an amount of the polyester in the aqueous ink jet composition is 5% by mass or more and 30% by mass or less. 

6. The aqueous ink jet composition according to claim 1, wherein 4.0 ≤ XE/XD ≤ 300, where XD is an amount of the sublimation dye in the aqueous ink jet composition in % by mass, and XE is the amount of the polyester in the aqueous ink jet composition in % by mass. 
7. The aqueous ink jet composition according to claim 1, wherein 2.0 ≤ XU/XD ≤ 150, where XD is an amount of the sublimation dye in the aqueous ink jet composition in % by mass, and XU is an amount of the urethane resin in the aqueous ink jet composition in % by mass.  
8. The aqueous ink jet composition according to claim 1, wherein 1.5 ≤ XE/XU ≤ 5.0, where XE is an amount of the polyester in the aqueous ink jet composition in % by mass, and XU is an amount of the urethane resin in the aqueous ink jet composition in % by mass. 
Doi et al. teaches the ink with excellent ejection efficiency property, which gives high quality stable printed image.
1. The ink comprises a polyester ([0032]); and a urethane resin ([0106]), wherein a glass transition temperature of polyester is 25 °C or more and 90 °C or less (20 °C to 60 °C; [0031]). 
4. The aqueous ink jet composition according to claim 1, wherein an amount of the polyester in the aqueous ink jet composition is 5% by mass or more and 30% by mass or less (5%; [0163]). 

6. The aqueous ink jet composition according to claim 1, wherein 4.0 ≤ XE/XD ≤ 300, where XD is an amount of the sublimation dye in the aqueous ink jet composition in % by mass (0.2 to 12; see claim 8 of Maekawa et al.), and XE is the amount of the polyester in the aqueous ink jet composition in % by mass (i.e. XE= 5% & XD = 1%  so XE/XU = 5; see Examples). 
7. The aqueous ink jet composition according to claim 1, wherein 2.0 ≤ XU/XD ≤ 150, where XD is an amount of the sublimation dye in the aqueous ink jet composition in % by mass (0.2 to 12; see claim 8 of Maekawa et al.), and XU is an amount of the urethane resin in the aqueous ink jet composition in % by mass (i.e. XU = 2.5% & XD = 1% so XU/XD = 2.5; see Examples).  
8. The aqueous ink jet composition according to claim 1, wherein 1.5 ≤ XE/XU ≤ 5.0, where XE is an amount of the polyester in the aqueous ink jet composition in % by mass, and XU is an amount of the urethane resin in the aqueous ink jet composition in % by mass (i.e. XE= 5% & XU =2.5% so XE/XU = 2; see Examples). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition and inkjet recording method of Maekawa et al. by the aforementioned teaching of Doi et al. in order to have the ink with excellent ejection efficiency property, which gives high quality stable printed image. 
Given that the Doi et al. reference discloses a range of polyester, urethane resin and glass transition temperature of polyester 20 to 60 C that overlap with the presently 

Kitagawa et al. teaches that to have ink with good binding property, 
2. The aqueous ink jet composition according to claim 1, further comprising an oxazoline-containing polymer ([0107]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition and inkjet recording method of Maekawa et al. as modified by the aforementioned teaching of Kitagawa et al. in order . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Kagata et al. (# US 2018/0265723) discloses an ink jet ink composition comprising: a sublimation dye; a dispersant for the sublimation dye; and polyether siloxane having a weight average molecular weight of 1000 or more and having 5 or more siloxane repeating units, wherein the polyether siloxane has two or more kinds of side chains, and at least one of the side chains is an alkyl chain, and wherein the dispersant is at least one selected from the group consisting of an acrylic resin, a styrene resin, and a urethane resin and has a weight average molecular weight of 500 or more (see Claims 1-3).
(2) Ohnishi (# US 2014/0125746) discloses a transfer printing ink and a transfer printing method which are advantageous in that an increased number of types of transfer media can be employed. The transfer printing ink of the present invention contains a solvent, a sublimation dye, and a binder resin, wherein the binder resin is dispersed, emulsified, or suspended in the solvent, and the binder resin has a melting point which is higher than the lowest temperature at which the sublimation dye sublimates (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853